Citation Nr: 0935832	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and major 
depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1944 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include generalized 
anxiety disorder and major depressive disorder.  Based upon 
its review of the Veteran's claims folder, the Board finds 
there is a further duty to assist him with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

In his July 2007 claim for service connection for anxiety and 
depression, the Veteran reported that he received treatment 
at the John Cochran VA Medical Center (VAMC) in St. Louis, 
Missouri.  A careful review of the record reflects that the 
RO did not attempt to obtain these VA treatment records prior 
to denying the Veteran's claim in a February 2008 rating 
decision.  In a February 2008 notice of disagreement, the 
Veteran reported that in the late 1940s, he had received 
treatment for anxiety and depression at the Jefferson 
Barracks VAMC in St. Louis, Missouri.  

In an August 2008 statement of the case, the RO responded 
that a review of the Veteran's records reflected that he had 
resided in California in 1946 through 1949, he had been 
hospitalized at Wadsworth VAMC in Los Angeles, California in 
September 1949 following a motorcycle accident, his records 
were subsequently transferred to the RO in St. Louis, 
Missouri in 1956, and none of the administrative reports 
referenced treatment for a "nervous condition."  The RO 
further informed the Veteran that "[o]ur check of local VAMC 
treatment reports was negative for clinical references to the 
conditions claimed."  However, the search of VA medical 
records at that time was limited to another condition, and 
not for a psychiatric disorder.  

Thereafter, in his August 2008 substantive appeal, the 
Veteran asserted that he had received treatment for his 
condition at the VAMC in Little Rock, Arkansas as well as at 
the VAMC in St. Louis, Missouri.  A careful review of the 
record reflects that the RO did not attempt to obtain these 
VA treatment records, either.

As VA is on notice of the potential existence of additional 
VA records, these records must be obtained prior to any 
further appellate review.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  38 C.F.R. § 3.159(c)(2) states that 
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  In this case, it appears the RO has 
obtained VA treatment records only from local VA medical 
facilities, despite the Veteran's assertion that he has been 
treated at facilities in other states.    

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of the 
Veteran's response, the RO must attempt 
to obtain all VA treatment records 
relating to an acquired psychiatric 
condition, to include generalized anxiety 
disorder and major depressive disorder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be issued, and 
the Veteran and his representative must 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

3.  THE VETERAN'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  This 
claim must be afforded expeditious 
treatment.  All claims remanded by the 
Board or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
